Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000832
                                                         19-OCT-2012
                                                         10:55 AM
                        NO. SCPW-12-0000832

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                                vs.

      JACK SCHWEIGERT, Court-Appointed Attorney, Respondent.


                        ORIGINAL PROCEEDING
                        (CR. NO. 08-1-0869)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Michael C. Tierney’s

petition for a writ of mandamus, the supporting documents, and

the record, it appears that on October 9, 2012, court-appointed

counsel, Jack Schweigert, filed a motion to withdraw as counsel

in Cr. No. 08-1-0869.   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied as moot.

          DATED: Honolulu, Hawai#i, October 19, 2012.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack